DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US patent application 62/855,600 filed 31 May 2019.

Status of the Claims
Claims 1, 3-23, 26-27, and 29-31 are pending.
Claims 1, 3-23, 26-27, and 29-31 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-15, 23, 26-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Langendijk (WO 2018/199748).
The Applicant claims, in claim 1, a method of improving reproductive health and litter performance of a maternal animal comprising orally administering an effective amount of a therapeutic clay. Claim 15 requires said animal to be a pig. In claim 3, the composition is provided in a feed composition. Claims 4-8 and 23 define the state of 
	Langendijk teaches addition of a calcium binder to the diet has a positive effect on perinatal mortality and reduction of stillbirth (pg 2, lns 15-20). It is believed that by lowering the amount of available calcium in the animal’s diet, the animal’s natural capability to release calcium from its reserves might be stimulated (id). Langendijk teaches treating a pregnant animal, preferably a sow, with a calcium binder selected from the group comprising phosphoric acid and a clay mineral including zeolite (pg 3, lns 20-23; pg 4, lns 12-17). The binder is added to the animal’s diet and administered in a period of 0-5 days before parturition (childbirth) (pg 4, lns 3-5). Example 1 teaches that 0.01 mol/L of calcium binder (phosphoric acid) is a suitable concentration that results in a reduction of stillborn piglets (pg 5, lns 15-30) which may be added to the feed or drinking water of the animal (pg 3, lns 24-37).
prima facie obvious to the skilled artisan to substitute phosphoric acid for zeolite clay in the method of Langendijk since the art teaches the two agents as functional equivalents in the method. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The resulting method, wherein a clay is fed to a pregnant sow and results in a reduction of stillborn piglets 0-5 days prior to childbirth, thus reads on instant claims 1, 3-15, 23, 26-27, and 29-31. It is noted that day 0 of gestation corresponds to the day of childbirth and thus overlaps with lactation since the mother sow would be in lactation as soon as the piglets are born. Administering orally the feed composition comprising zeolite, a therapeutic clay, would necessarily result in the properties and outcomes which are claimed by the Applicant. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. lreco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1, 3-23, 26-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Langendijk (WO 2018/199748) as evidenced by Reese.
	See above for a description of claims 1, 3-15, 23, 26-27, and 29-31.
	Claims 16-22 narrow the amount of clay used.
Langendijk does not teach the concentrations of instant claims 16-22.
Reese evidences that a gestating sow consumes 2-3 gallons of water per day (pg 19, Table 10).
	It would have been prima facie obvious to modify the method of Langendijk so that 0.01 mol/L of zeolite is included. Zeolite has a molecular weight of 162.143 g/mol so 0.01 mol/L is equal to 1.62 g/L. 1.62 g/L is equal to about 6.13 g/gal. Thus, it would have been obvious to administer about 6.13 g/gal of zeolite in water to a gestating sow. This would equate to about 12-18 g per day according to the daily water intake taught by Reese. However, since Langendijk teaches it suitable to go as low as 1 mM of calcium binder (which is 0.001 mol/L) then lowering the daily intake to the range of 1.2-1.8 g/d would have been obvious. A range between 1.2-18 g/d would have also been obvious due to the range of concentration taught in Langendijk. Converting 1.2 g per 3 gal to lb/ton results in an amount of 0.65 lb/ton, thus reading on claims 16-22 in addition to claims 1, 3-15, 23, 26-27, and 29-31.

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. The Applicant’s remarks are towards Mayura et al. as previously applied. The above rejection does not rely upon Mayura thus the Applicant’s .

The Applicant argues an unexpected result and points to Examples 2-4 of the specification.
In response, there is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). The Applicant’s data is specific to only pigs and only one type of clay whereas the instant claims are broader to the species of both animal and clay.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 15 December 2021 prompted the THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613